          Case 3:20-cr-00097-MPS Document 40 Filed 09/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                                 No. 3:20-cr-97 (MPS)
          v.

  STEVEN KENT STRANGE



               ORDER ACCEPTING THE MAGISTRATE JUDGE’S FINDINGS

       Having reviewed the transcript of the plea proceeding held on June 22, 2020, I hereby

accept and adopt the Magistrate Judge’s finding that the plea of guilty by this defendant has been

knowingly and voluntarily made and is supported by an adequate factual basis. The

recommendation that the defendant’s plea of guilty be accepted is hereby adopted. Accordingly,

a finding of guilty will enter forthwith. The parties and the United States Probation Office shall

follow the schedule set on the docket on September 9, 2020. (ECF No. 39.)

       It is so ordered.

       ENTERED at Hartford, Connecticut, this 14th day of September, 2020.



                                                             /s/
                                                      Michael P. Shea
                                                      United States District Judge
